DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022/09/07 has been entered.
 	This Office action is in response to Applicant's amendment filed 2022/09/07. Applicant has amended claims 1-3, 7, 9, 11, 14 and 17. Claim10 was canceled previously. Currently, claims 1-9 and 11-18 remain pending in the application. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oakes et al. (US 5,489,434) in view of Li et al. (US 2010/0021557 A1).
Regarding claims 1-4, Oakes teaches a method of sanitizing and disinfecting a surface, substrate or fabrics (laundry) at the temperature of 4-60 ºC; [1: 11-19, 3: 55-67, 8: 1-2, 9: 1-15], with use solution pH range of 2-8; [5: 5-7], rinsing and draining the laundry machine; [8: 43-56], comprising (with sufficient specificity on the number of carbons) a C1-C4 carboxylic and its corresponding peroxy-carboxylic acids in the amounts of 0.5-20 %, and C6-C18 carboxylic with its corresponding per-carboxylic acids in the amounts of 1-15 %; [2:1-11, 55-67, 4: 60-67, claims 1-3], oxidizing agent as hydrogen peroxide; [3: 47-62],  stabilizer agent such as nonionic surfactant, hydrotrope and chelating agents such as 1-hydroxyethylidene-1,1-diphosphonic or “Dequest” 2010 (equivalent to dipicolinic acid; instant PgPub.: 79) in the amount of 1 w%; [6: 34, table XII], a coupler such as anionic surfactant; [6: 22-25], additional additives such as hydrotropes or alkylbenezene sulfonates; [5: 62-63], wherein the composition is free of ammonium salts and PSOA and SOA.  Composition is diluted for providing a use solution; [2: 12, 23, 7: 41]. Composition is diluted with water (a solvent) for obtaining a use solution; [abstract, 3: 8-12, 8: 1-11].
Regarding claims 1 and 3,  the prior art does not anticipate the instantly claimed temperature range of 25 to 50 ºC and pH of at least 6.  However, there is an overlap for pH and a significant temperature overlap between them that renders the claim obvious.  Note that, it would have been obvious to one of ordinary skill in the art at the time of invention (before the effective filing date of the invention) to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
Regarding claim 1,  Oakes teaches a stabilizing agent equivalent to dipicolinic acid, as stated above, but does not teach dipicolinic acid.  However, the analogous art of Li teaches a similar disinfecting/cleaning composition comprising dipicolinic acid stabilizing agent; [121-123, claim 79]. At the time before the effective filing date of invention it would have been obvious, to an artisan of the art, to add, or substitute, the dipicolinic acid of Li for Oakes as a complete functional equivalent component. 
Regarding claim 1,  Transitional phrase “consisting essentially of” occupies a middle ground between closed claims that are written in a consisting of’ format and fully open claims that are drafted in a comprising’ format.” PPG Industries v.Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir.1998). See also Atlas Powder v. E.I. duPont de Nemours  & Co., 750 F.2d 1569,224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7USPQ2d 1097 (Fed. Cir. 1988). [MPEP 2111.03 R3].  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”
Regarding claim 5-6,  Oakes teaches the instantly claimed ratios of C1-C4 peroxy-carboxylic acids and C5-C22 peroxy-carboxylic acids. However, from the given amount (see first paragraph above and claims 1-4) in the range of 3:1 to 15:1; [4: 64-65, 5: 1-3], which renders it obvious entirely.  Furthermore, it teaches that minimum time for composition contacting substrate is at least 30 seconds; [3: 1-7]. 
Regarding claim 7-8,  Oakes teaches the same composition as claimed. 
The Office realizes that all the claimed effects or physical properties (as stated in the instant claims) are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and that the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties, providing similar bleaching efficacy to compositions comprising PSOA/SOA or hydrotrope couplers, expectedly be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claims 9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oakes et al. (US 5,489,434) in view of Li et al. (US 2010/0021557 A1).
Regarding claims 9-13, 15 and 17, Oakes teaches a method of sanitizing and disinfecting a surface, substrate or fabrics (laundry) at the temperature of 4-60 ºC; [1: 11-19, 3: 55-67, 8: 1-2, 9: 1-15], with use solution pH range of 2-8; [5: 5-7], rinsing and draining the laundry machine; [8: 43-56], comprising (with sufficient specificity on the number of carbons) a C1-C4 carboxylic and corresponding peroxy-carboxylic acids in the amounts of 0.5-20 %, and C6-C18 carboxylic with its corresponding per-carboxylic acids in the amounts of 1-15 %; [2:1-11, 55-67, 4: 60-67, claims 1-3], oxidizing agent as hydrogen peroxide; [3: 47-62],  stabilizer agent such as nonionic surfactant, hydrotrope and chelating agents such as 1-hydroxyethylidene-1,1-diphosphonic (6: 34) which is equivalent to dipicolinic acid; [instant Pg.Pub: 79], a coupler such as anionic surfactant; [6: 22-25], additional additives such as hydrotropes or alkylbenezene sulfonates; [5: 62-63], wherein the composition is free of ammonium salts and PSOA.  Oakes teaches the ration of C1-C4 to C6-C18 peroxy-carboxylic acids is in the range of 3:1 to 15:1 which has major anticipatory correlation; [4: 66-67, 5: 1-3]. Composition further comprises secondary alkane sulfonate; [5: 55-56].  Oakes’ composition is free of ammonium salts and PSOA and SOA.  Composition is diluted (instant claim 11) with water (a solvent) for obtaining a use solution; [abstract, 3: 8-12, 8: 1-11].
Regarding claims 9 and 17,  Oakes teaches a stabilizing agent equivalent to dipicolinic acid, as stated above, but does not teach dipicolinic acid.  However, the analogous art of Li teaches a similar disinfecting/cleaning composition comprising dipicolinic acid stabilizing agent; [121-123, claim 79]. At the time before the effective filing date of invention it would have been obvious, to an artisan of the art, to add, or substitute, the dipicolinic acid of Li for Oakes as a complete functional equivalent component. 
Regarding claims 9 and 17,  Transitional phrase “consisting essentially of” occupies a middle ground between closed claims that are written in a consisting of’ format and fully open claims that are drafted in a comprising’ format.” PPG Industries v.Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir.1998). See also Atlas Powder v. E.I. duPont de Nemours  & Co., 750 F.2d 1569,224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7USPQ2d 1097 (Fed. Cir. 1988). [MPEP 2111.03 R3].  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”
Regarding claim 17, Oakes teaches acetic acid which in exposure to hydrogen peroxide converts into peroxy-acetic acid in an equilibrium condition; [4: 46-47],  and by the same token this is true for the Octanoic acid as well; [2: 30, 4: 20].  The rest of claim 17 limitations are addressed with claims 9 above.
Regarding claims 14 and 16, Oakes teaches a pH range of 2-8 which is not anticipatory. However, there is an overlap for pH between them that renders the claim obvious.  Note that, it would have been obvious to one of ordinary skill in the art at the time of invention (before the effective filing date of the invention) to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.  Furthermore, Oakes teaches peracid-stable surfactant such as secondary alkane sulfonate in the amounts of 2-15 %; [5: 54-55, 6: 8-10], with there is an obvious overlap that meets the claim.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oakes et al. (US 5,489,434), Li et al. (US 2010/0021557 A1), as applied to claim 17 and further in view of Kong et al. (US 5,104,584).
Regarding claims 18,  Oakes does not teach the secondary alkane sulfonate is   a C14-C17 type.  However, the analogous art of Kong teaches this ingredient which commercially is provided under HOSTPUR SAS (i.e. instant PgPub. 110); [5: 33-35].   At the time of invention, it would have been obvious to add (or substitute) the secondary alkane sulfonate of Oakes with that of Kong as a complete functional equivalent component.
    Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-18 have been considered but are moot because the new ground of rejection does not rely on new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, applicant’s relevant argument(s) are responded to.
A-  In response to applicant’s argument (page 8) that; “The stabilizers taught by Oakes include “urea or 2,3-pyridinedicarboxylic acid and/or 2,6-pyridinedicarboxylic acid.” (Oakes, col. 3, lines 58-60). Oakes does not discuss picolinic acids more generally nor dipicolinic acids specifically. Additionally, Oakes requires in relevant part, “an effective biocidal amount of peroxyglutaric acid.” (Oakes, claim 1). In comparison, due to the claims’ transitional language “consisting essentially of,” peroxyglutaric acid is not included in the present claims. Oakes cannot teach a composition without peroxyglutaric acid. For at least these reasons, claim 9 and all claims dependent thereupon are novel over Oakes. Applicant respectfully requests withdrawal of the rejection.”.  It is noted that;  I)- as stated on the action above, according to applicant’s own disclosure (PgPub: 79) the stated dipicolinic acid and “1-hydroxyethylidene-1,1-diphosphonic” are said to be functional equivalent.  However, this very added limitation of instantly amended claim is rendered obvious by introduction of Li et al. prior art.  II)-  On the question of Oakes teaching of peroxyglutaric acid it should be noted that this acid has five carbon atoms in its structure which corresponds, directly, to the instantly claimed C5-C22 peroxycarboxylic acid.  In short the very claimed composition is not construed as being free of glutaric and peroxyglutaric acid by any means.  Furthermore, the instantly added limitation of “consisting essentially of” does not exclude this ingredient either.
B-  In response to applicant’s argument (pages 8-10) regarding the Oakes teaching of peroxyglutaric acid and the term/limitation “consisting essentially of”, it is noted that the jest of argument is the same as the one on page 8, which is not persuasive, as responded to on the above paragraph.  For example; the argument on page 10 that:  “Oakes cannot teach or suggest a composition free of peroxyglutaric acid as this peroxycarboxylic acid is central to the synergistic efficacy and function of the composition. Consequently, there is no prima facie case of obviousness with respect to independent claim 1 or any claims dependent thereupon. As independent claims 9 and 17 include similar features, these claims (and all claims dependent thereupon) are also non-obvious. Further, the rejections of claims 14, 16, and 18 are rendered moot. According to the MPEP, “if an independent claim is nonobvious under 35 U.S.C. § 103, then any claim depending therefrom is nonobvious.” (MPEP § 2143.03 citing Inre Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)). Dependent claims 14, 16, and 18 incorporate the nonobviousness of the independent claims therein. For at least….”,  is not persuasive, because nowhere in applicant’s disclosure, including the instant claims, the statement/limitation that: “the claimed composition is free of peroxyglutaric acid” is present, and indeed to the contrary the composition comprises C5 carboxylic and peoxycarboxilic acids. Please see claims 1, 5, 9 and 12-13.
C-  Regarding applicant’s argument (page 11) about the superior results (i.e. unexpected) it should be noted that; Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck  & Co., 800 F.2d1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of “a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree.” Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App.& Inter. 1992) (“we generally consider a discussion of results in terms of differences in degree’ as compared to differences in kind’ . . . to have very little meaning in a relevant legal sense”), [MPEP 716.02].  The data presented in the original specification does not establish unexpected superior results compared to the teaching of Oakes et al., as the comparative examples are not analogous to the composition of Oakes et al, but rather are commercially available formulations that have not been shown to have the composition of Oakes et al.

                                                  Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892 please.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/09/28

/LIAM J HEINCER/Primary Examiner, Art Unit 1767